UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) XQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the period ended June 25, 2011 or Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-14616 J & J SNACK FOODS CORP. (Exact name of registrant as specified in its charter) New Jersey 22-1935537 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6000 Central Highway, Pennsauken, NJ 08109 (Address of principal executive offices) Telephone (856) 665-9533 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. XYesNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). XYesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated filer () Accelerated filer (X) Non-accelerated filer () Smaller reporting company () (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesXNo As of July 20, 2011, there were 18,673,848 shares of the Registrant’s Common Stock outstanding. INDEX Page Number Part I. Financial Information Item l. Consolidated Financial Statements Consolidated Balance Sheets – June 25, 2011 (unaudited) and September 25, 2010 3 Consolidated Statements of Earnings (unaudited) – Three Months and Nine Months Ended June 25, 2011 and June 26, 2010 5 Consolidated Statements of Cash Flows (unaudited) – Nine Months Ended June 25, 2011 and June 26, 2010 6 Notes to the Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 Part II. Other Information 28 Item 6.Exhibits 28 I. FINANCIAL INFORMATION Item 1.Consolidated Financial Statements J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands) ASSETS June 25, September 25, (Unaudited) Current assets Cash and cash equivalents $ $ Marketable securities held to maturity Accounts receivable, net Inventories, net Prepaid expenses and other Deferred income taxes Property, plant and equipment, at cost Land Buildings Plant machinery and equipment Marketing equipment Transportation equipment Office equipment Improvements Construction in progress Less accumulated depreciation and amortization Other assets Goodwill Other intangible assets, net Marketable securities held to maturity Other $ $ See accompanying notes to the consolidated financial statements 3 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands) LIABILITIES AND STOCKHOLDERS' EQUITY June 25, September 25, (Unaudited) Current liabilities Current obligations under capital leases $ $ Accounts payable Accrued liabilities Accrued compensation expense Dividends payable Long-term obligations under capital leases Deferred income taxes Other long-term liabilities Stockholders' equity Capital stock Preferred, $1 par value; authorized, 10,000 shares; none issued - - Common, no par value; authorized 50,000 shares; issued and outstanding, 18,662 and 18,491 shares, respectively Accumulated other comprehensive loss ) ) Retained earnings $ $ See accompanying notes to the consolidated financial statements 4 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended Nine months ended June 25, June 26, June 25, June 26, Net Sales $ Cost of goods sold(1) Gross Profit Operating expenses Marketing (2) Distribution (3) Administrative (4) Other general expense 55 59 Operating Income Other income (expense) Gain on bargain purchase of a business - - Investment income Interest expense & other ) Earnings before income taxes Income taxes NET EARNINGS $ Earnings per diluted share $ Weighted average number of diluted shares Earnings per basic share $ Weighted average number of basic shares (1) Includes share-based compensation expense of $31 and $112 for the three and nine months ended June 25, 2011, respectively, and $44 and $143 for the three and nine months ended June 26, 2010, respectively. (2) Includes share-based compensation expense of $67 and $246 for the three and nine months ended June 25, 2011, respectively, and $109 and $361 for the three and nine months ended June 26, 2010, respectively. (3) Includes share-based compensation expense of $3 and $13 for the three and nine months ended June 25, 2011, respectively, and $5 and $17 for the three and nine months ended June 26, 2010, respectively. (4) Includes share-based compensation expense of $60 and $301 for the three and nine months ended June 25, 2011, respectively, and $145 and $460 for the three and nine months ended June 26, 2010, respectively. See accompanying notes to the consolidated financial statements 5 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine months ended June 25, June 26, Operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization of fixed assets Amortization of intangiblesand deferred costs Share-based compensation Gain on bargain purchase of a business ) - Deferred income taxes ) ) Other 19 1 Changes in assets and liabilities net of effects from purchase of companies Increase in accounts receivable ) ) Increase in inventories ) ) Decrease (increase) in prepaid expenses ) Increase in accounts payable and accrued liabilities Net cash provided by operating activities Investing activities: Payments for purchases of companies,net of cash acquired ) ) Purchases of property, plant and equipment ) ) Purchase of marketable securities ) ) Proceeds from redemption and sales of marketable securities Proceeds from disposal of property and equipment Other ) (9 ) Net cash used in investing activities ) ) Financing activities: Payments to repurchase common stock - ) Proceeds from issuance of stock Payments oncapitalized lease obligations ) ) Payment of cash dividend ) ) Net cash used in financing activities ) ) Effect of exchange rate on cash and cash equivalents Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to the consolidated financial statements. 6 J & J SNACK FOODS CORP. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position and the results of operations and cash flows.Certain prior year amounts have been reclassified to conform to the current period presentation.These reclassifications had no effect on reported net earnings. The results of operations for the three months and nine months ended June 25, 2011 and June 26, 2010 are not necessarily indicative of results for the full year.Sales of our frozen beverages and frozen juice bars and ices are generally higher in the third and fourth quarters due to warmer weather. While we believe that the disclosures presented are adequate to make the information not misleading, it is suggested that these consolidated financial statements be read in conjunction with the consolidated financial statements and the notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 25, 2010. Note 2 We recognize revenue from our products when the products are shipped to our customers. Repair and maintenance equipment service revenue is recorded when it is performed provided the customer terms are that the customer is to be charged on a time and material basis or on a straight-line basis over the term of the contract when the customer has signed a service contract. Revenue is recognized only where persuasive evidence of an arrangement exists, our price is fixed or estimable and collectability is reasonably assured.We record offsets to revenue for allowances, end-user pricing adjustments, trade spending, coupon redemption costs and returned product.Customers generally do not have the right to return product unless it is damaged or defective.We provide an allowance for doubtful receivables after taking into consideration historical experience and other factors.The allowance for doubtful receivables was $616,000 and $591,000 at June 25, 2011 and September 25, 2010, respectively. Note 3 Depreciation of equipment and buildings is provided for by the straight-line method over the assets’ estimated useful lives. Amortization of improvements is provided for by the straight-line method over the term of the lease or the assets’ estimated useful lives, whichever is shorter.Licenses and rights,customer relationships and non compete agreements arising from acquisitions are amortized by the straight-line method over periods ranging from 3 to 20 years. 7 Note 4 Basic earnings per common share (EPS) excludes dilution and is computed by dividing income available to common shareholders by the weighted average common shares outstanding during the period.Diluted EPS takes into consideration the potential dilution that could occur if securities (stock options) or other contracts to issue common stock were exercised and converted into common stock. Our calculation of EPS is as follows: Three Months Ended June 25, 2011 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ Nine Months Ended June 25, 2011 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 8 Three Months Ended June 26, 2010 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ Nine Months Ended June 26, 2010 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 9 Note 5Our calculation of comprehensive income is as follows: Three months ended Nine months ended June 25, June 26, June 25, June 26, (in thousands) Net Earnings $ Foreign Currency translation adjustment 29 ) Comprehensive income $ Note 6At June 25, 2011, the Company has three stock-based employee compensation plans.Share-based compensation was recognized as follows: Three months ended Nine months ended June 25, June 26, June 25, June 26, (in thousands, except per share amounts) Stock Options $
